DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 86-115 are pending and at issue.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 86-106, 112-115, drawn to an DNA polymerase, in the paper of 1/9/2022, is acknowledged.  Applicants election of the species of 9oN for the altered polymerase from Group 1); the species of motif A region having AAI and motif B region having RVI  from Group 2) with traverse is acknowledged. 
Claims 98, 99, 103-105, 107-111 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 8/24/2021 and 9/3/2021 are acknowledged and have been considered and initialed as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-97, 100-102, 106, 112-115 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 86-97, 100-102, 106, 112-115 are directed to all possible altered family B archaeal DNA polymerases comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein the altered family B archaeal DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide.  The specification, however, only provides the representative species of those 9oN DNA polymerases consisting of mutations of motif A positions 409, 410 and 411, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the single disclosed species.  The specification also fails to describe additional representative species of these altered 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 86-97, 100-102, 106, 112-115  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a 9oN DNA polymerases consisting of mutations of motif A positions 409, 410 and 411, encompassed by these claims, does not reasonably provide enablement for any possible altered family B archaeal DNA polymerase comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein the altered family B archaeal DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide and which may comprise additional unlimited numbers of mutations.  The specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 86-97, 100-102, 106, 112-115 are so broad as to encompass any possible altered family B archaeal DNA polymerase comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein the altered family B archaeal DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide and which may comprise additional unlimited numbers of mutations broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place any structural limits on the claimed altered polymerase enzymes.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and 
	While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any altered family B archaeal DNA polymerase comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein the altered family B archaeal DNA polymerase is capable of incorporating a 3' O-
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any altered family B archaeal DNA polymerase comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 86-97, 100-102, 106, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,017,750. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 11,136,564 drawn to .

Claims 86-97, 100-102, 106, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,017,750. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,017,750 drawn to .

Claims 86-97, 100-102, 106, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,447,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 9,447,389 drawn to an altered Vent DNA polymerase, wherein the second amino acid of the motif A region is mutated to alanine (A); and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids .

Claims 86-97, 100-102, 106, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,852,910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 8,852,910 drawn to an altered 9o N DNA polymerase, comprising the sequence of SEQ ID NO: 14, wherein the first amino acid of the motif A region is mutated to alanine (A);  the second amino acid of the motif A region is mutated to alanine (A);  and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta-branched side chains, whereby the altered 9.degree.  N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified anticipate and/or make obvious  instant claims 86-97, 100-102, 106, 112-115  drawn to .

Claims 86-97, 100-102, 106, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,460,910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-33 of U.S. Patent No. 8,460,910 drawn to an altered 9.degree.  N DNA polymerase, comprising the sequence of SEQ ID NO: 14, wherein the first amino acid of the motif A region is mutated to an amino acid selected from the group consisting of the aromatic amino acids, the amino acids with aliphatic side chains, glutamine (Q), cysteine (C), and serine (S);  the second amino acid of the motif A region is mutated to an amino acid selected from the group consisting of alanine (A), serine (S), and glycine (G);  and the third amino acid of the motif A region is mutated to an amino acid selected from the group consisting of serine (S), alanine (A), glycine (G), and the amino acids having beta-branched side chains, whereby the altered 9.degree.  N DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide anticipate and/or make obvious  instant claims 86-97, 100-102, 106, 112-115  drawn to .
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





rgh
1/21/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652